DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/28/22 have been fully considered but they are not persuasive. 
Regarding the applicant’s arguments, the applicant states on pages 7-8 that Ebisui discloses first and second layers having discontinuous patterns which differ from the claimed invention of having one layer with a discontinuous pattern and another layer not having a plurality of patterns. The examiner respectfully disagrees, as while this is true, the claimed limitations do not require only one electrode to be patterned. The limitations in claim 109 are identical for the first and second transparent flexible films, where the first transparent flexible film has additional specific limitations. There is no limitation which requires that the independent sections only be formed in the one first transparent flexible film.  claim 109 does not claim that the second transparent flexible film has a discontinuous coating or a continuous coating. Therefore, the disclosure of Ebisui would read on the claimed limitations in question of claim 109. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 109-112 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US Publication No.: US 2012/0169987 A1 of record, "Li”) in view of Ebisui et al (US Publication No.: US 2015/0055055 A1 of record, “Ebisui”).
Regarding Claim 109, Li discloses a polymer dispersed liquid crystal (PDLC) film (Figure 1) comprising:
At least one first transparent flexible film coated with conductive material (Figure 1, transparent flexible film 14, coated with conductive material 141; Paragraphs 0020-0023);
At least one liquid crystal dispersion, allocated between said at least one first transparent flexible and at least one second transparent flexible film (Figure 1, liquid crystal dispersion 12, second transparent flexible film 16; Paragraphs 0020-0023; Paragraph 0037);
At least one second transparent flexible film coated with conductive material (Figure 1, second transparent flexible film 16 coated with conductive material 161; Paragraphs 0020-0023);
Li fails to disclose that said first transparent flexible film is characterized by a discontinuous coating of conductive material having a plurality of predetermined patterns forming a plurality of independent sections wherein said sections are configured to be independently connected to a power source or a control unit and that the PDLC film is characterized by
Different optical properties in said liquid crystal dispersion by means of variation of ultraviolet rays (UV) or electron beam (EB) light exposure during the curing process of the same. 
However, Ebisui discloses a similar PDLC film where said first transparent flexible film is characterized by a discontinuous coating of conductive material having a plurality of predetermined patterns forming a plurality of independent sections (Figure 2, transparent film 37, conductive material 36, where Paragraph 0107 discloses the film is transparent, and Paragraph 0110 discloses that the conductive sections 36A are independent sections); wherein said sections are configured to be independently connected to a power source or a control unit (Paragraph 0110 discloses that the sections are independently driven; Figure 1, control unit 50; Paragraph 0138), and where the PDLC film is characterized by different optical properties in said liquid crystal dispersion by means of variation of ultraviolet rays (UV) or electron beam (EB) light exposure during the curing process of the same (Ebisui, Paragraph 0121 discloses using ultraviolet light in the manufacturing process to adjust the structural periods of the light modulation layer which would result in different optical properties; Paragraph 0165). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of forming the PDLC film as disclosed by Li to include independent transparent conductive sections and different optical properties in the PDLC film as disclosed by Ebisui. One would have been motivated to include independent conductive sections for the purpose of controlling each section to independently exhibit transparent or a scattering property (Ebisui, Paragraph 0110). One would have been motivated to include different optical properties in the PDLC film for the purpose of increasing a difference in refractive index in all direction in order to obtain a high scattering property (Ebisui, Paragraph 0230). 

Regarding Claim 110, Li in view of Ebisui discloses the PDLC film of claim 109.
Li fails to disclose that the said conductive film coating is characterized by discontinuity of the coating by means selected from the group consisting of:
	Etching by mechanical pressure; and
	Etching by laser beam.
However, Ebisui discloses a similar PDLC film where the said conductive film coating is characterized by discontinuity of the coating by means selected from the group consisting of:
	Etching by mechanical pressure (Ebisui, Paragraphs 0172-0180, where the publication of the instant application states in Paragraph 0037 that mechanical pressure refers to etching) and
	Etching by laser beam.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the PDLC film as disclosed by Li to include the discontinuity of the transparent conductive film coating as disclosed by Ebisui. One would have been motivated to do so for the purpose of simplifying the manufacturing process (Ebisui, Paragraphs 0172-0180). 

Regarding Claim 111, Li in view of Ebisui discloses the PDLC film of claim 109.
Li fails to disclose that the PDLC could be made by a method selected from the group consisting of:
	Phase separation; and
	Micro-encapsulation.
However, Ebisui discloses a similar PDLC film where the PDLC could be made by a method selected from the group consisting of:
	Phase separation; and
	Micro-encapsulation (Ebisui, Paragraph 0188 discloses a phase separation method).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the PDLC film as disclosed by Li to include a phase separation method as disclosed by Ebisui. One would have been motivated to do so for the purpose of having the PDLC exhibit a scattering property as well as a transparent property (Ebisui, Paragraph 0188). 

Regarding Claim 112, Li in view of Ebisui discloses the PDLC film of claim 109, wherein said PDLC is characterized by containing at least one component, selected from a group consisting of dichroic organic and metal-organic dye, nematic mixtures, broad-band cholesteric materials, and metal-organic mesogens (Li, Paragraph 0003 discloses a nematic mixture).

Regarding Claim 128, Li in view of Ebisui discloses the PDLC film of claim 109, wherein said PDLC is characterized by a morphology in polymer matrix of nano-droplets, micro-droplets, macro-droplets, or polymer network (Li, Paragraphs 0037-0047 disclose a morphology in polymer matrix of nano-droplets while Paragraph 0002 also refers to it).

Claim 113 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Ebisui in further view of Griswold et al (US Publication No.: US 2012/0270649 A1 of record, “Griswold”).
Regarding Claim 113, Li in view of Ebisui discloses the PDLC film of claim 109.
Li fails to disclose a Multichannel Controller characterized by:
	At least one system manager unit; and
	At least one segment control unit, interconnected to said system controller on one side and interconnected to the segment of said PDLC;
	At least one microcontroller unit, at least one user interface, at least one Ethernet block, and at least one signal generator; further wherein said microcontroller is adapted to calculate and perform the timing to operate said segments.
However, Griswold discloses a similar PDLC film (Griswold, Paragraph 0035) further comprising a Multichannel Controller characterized by:
	At least one system manager unit (Griswold, Figure 1A, controller 108); and
	At least one segment control unit, interconnected to said system controller on one side and interconnected to the segment of said PDLC (Griswold, Figure 1A, Relay 1 and 2; Paragraph 0038);
	At least one microcontroller unit, at least one user interface, at least one Ethernet block, and at least one signal generator; said microcontroller is adapted to calculate and perform the timing to operate said segments (Griswold, Paragraph 0038 discloses a microcontroller unit that calculates and performs the timing to operate the segments; Paragraphs 0098 and 0119 disclose a user interface and Ethernet block).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the PDLC film as disclosed by Li to include a multichannel controller as disclosed by Griswold. One would have been motivated to do so for the purpose of being able to implement in the PDLC film in a user-friendly environment (Griswold, Paragraph 0098).
Li also fails to disclose that the controller enables independent control of each segment of said discontinuous coating, further wherein said microcontroller is interconnected with a plurality of patterns on said first transparent flexible film and a continuous pattern on said second transparent flexible film.
However, Ebisui discloses a similar film where the controller enables independent control of each segment of said discontinuous coating (Ebisui, Paragraph 0110 discloses that the sections are independently driven; Figure 1, control unit 50; Paragraph 0138), further wherein said microcontroller is interconnected with a plurality of patterns on said first transparent flexible film and a continuous pattern on said second transparent flexible film (Ebisui, Paragraph 0109 discloses that the first transparent flexible film 36 may be patterned while the second transparent flexible film 32 may be in a sheet shape (continuous pattern)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the film as disclosed by Li to have independent control of each segment as disclosed by Ebisui. One would have been motivated to do so for the purpose of controlling each section to independently exhibit transparent or a scattering property (Ebisui, Paragraph 0110).

Claim 114 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Ebisui in further view of Doane et al (US Publication No.: US 2007/0152928 A1 of record, “Doane”).
Regarding Claim 114, Li in view of Ebisui discloses the PDLC film of claim 109.
Li fails to disclose that any of said transparent flexible films additionally comprising at least one coating, said coating selected from a group consisting of an anti-scratch hard coating, a wet adhesive and a dry adhesive.
However, Duane discloses a similar PDLC film where any of said transparent flexible films additionally comprising at least one coating, said coating selected from a group consisting of an anti-scratch hard coating, a wet adhesive and a dry adhesive (Duane, Figures 2a-2b, layer 14; Paragraph 0085).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transparent flexible films as disclosed by Li to include a hard coating as disclosed by Duane. One would have been motivated to do so for the purpose of providing a suitable surface to add the next coating or creating a retrofit film (Duane, Paragraph 0085). 

Claims 116-122, 126-127 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Rankin, JR et al (US Publication No.: US 2006/0062898 A1 of record, “Rankin”) and Margerum et al (US Patent No.: US 4,938,568 of record).
Regarding Claim 116, Li discloses a method for producing polymer dispersed liquid crystal (PDLC) film (Figure 1), comprising the steps of:
Providing materials for producing a PDLC (Figure 1), comprising:
	A first transparent flexible film coated with conductive material (Figure 1, first transparent flexible film 14, coated with conductive material 141);
	A liquid crystal dispersion (Figure 1, liquid crystal dispersion 12);
	A second transparent flexible film coated with conductive material (Figure 1, second transparent flexible film 16, coated with conductive material 161);
Allocating said liquid crystal dispersion between a transparent flexible films coated with conductive materials (Figure 1; Paragraph 0049);
Curing said PDLC film by means of UV or electron beam light (Figure 1; Paragraph 0052).
Li fails to disclose that the step of curing further comprises a step of inducing different exposure rates of said UV or electron beam light to said PDLC film; and further wherein said step of providing a first transparent film coated with conductive material further comprises a step of inducing discontinuity of the coating by means of etching by mechanical pressure or by laser beam, forming a plurality of independent section.
However, Margerum discloses a similar PDLC film forming method where the step of curing further comprises a step of inducing different exposure rates of said UV or electron beam light to said PDLC film (Margerum, Figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of forming the PDLC film as disclosed by Li to include a step of inducing different exposure rates of UV light as disclosed by Margerum. One would have been motivated to do so for the purpose of forming small and large bubbles within the PDLC film in order to exhibit diffraction gratings that are very useful for various kinds of displays (Margerum, Column 5, l.40-56).
Further, Rankin discloses a similar PDLC film forming method where the step of providing a first transparent film coated with conductive material further comprises a step of inducing discontinuity of the coating by means of etching by mechanical pressure or by laser beam, forming a plurality of independent sections (Rankin, Figure 1A, conductive films 40 and 20, where first transparent film 40 has a plurality of independent sections; Paragraphs 0072 and 0077).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of forming the PDLC film as disclosed by Li to include the discontinuity of the transparent conductive film coating as disclosed by Rankin. One would have been motivated to do so for the purpose of fully utilizing the entire PDLC layer (Rankin, Paragraph 0084).

Regarding Claim 117, Li in view of Rankin and Margerum discloses the method of claim 116.
Li fails to disclose that the said step of inducing different exposure rates of said UV to said PDLC film is provided by using a photomask.
However, Margerum discloses a similar method where the said step of inducing different exposure rates of said UV to said PDLC film is provided by using a photomask (Margerum, Column 5, l.32-56; Figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method as disclosed by Li to include a photomask process as disclosed by Margerum. One would have been motivated to do so for the purpose of forming small and large bubbles within the PDLC film in order to exhibit diffraction gratings that are very useful for various kinds of displays (Margerum, Column 5, l.40-56).

Regarding Claim 118, Li in view of Rankin and Margerum discloses the method of claim 116.
Li fails to disclose that the conditions of said different exposure rates are spatially varied by spatially varying the exposure intensity over the film.
However, Margerum discloses a similar method where the conditions of said different exposure rates are spatially varied by spatially varying the exposure intensity over the film (Margerum, Column 5, l.32-56; Figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method as disclosed by Li to include a spatially varying process as disclosed by Margerum. One would have been motivated to do so for the purpose of forming small and large bubbles within the PDLC film in order to exhibit diffraction gratings that are very useful for various kinds of displays (Margerum, Column 5, l.40-56).

Regarding Claim 119, Li in view of Rankin and Margerum discloses the method of claim 118.
Li fails to disclose that the exposure intensity is spatially varied by exposing the film through a mask having a spatial variation in transmissivity.
However, Margerum discloses a similar method where the exposure intensity is spatially varied by exposing the film through a mask having a spatial variation in transmissivity (Margerum, Column 5, l.32-56; Figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method as disclosed by Li to include a spatially varying process as disclosed by Margerum. One would have been motivated to do so for the purpose of forming small and large bubbles within the PDLC film in order to exhibit diffraction gratings that are very useful for various kinds of displays (Margerum, Column 5, l.40-56).

Regarding Claim 120, Li in view of Rankin and Margerum discloses the method of claim 118.
Li fails to disclose that the mask is at least partially transmissive, thereby enabling substantially the entire film to polymerize at generally the same time but at spatially varying polymerization rates corresponding to the spatial variation in mask transmissivity.
However, Margerum discloses a similar method where the mask is at least partially transmissive, thereby enabling substantially the entire film to polymerize at generally the same time but at spatially varying polymerization rates corresponding to the spatial variation in mask transmissivity (Margerum, Column 5, l.32-56; Figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method as disclosed by Li to include a spatially varying process as disclosed by Margerum. One would have been motivated to do so for the purpose of forming small and large bubbles within the PDLC film in order to exhibit diffraction gratings that are very useful for various kinds of displays (Margerum, Column 5, l.40-56).

Regarding Claim 121, Li in view of Margerum and Rankin discloses the method of claim 116.
Li fails to disclose that the step of curing further comprises two-step polymerization process comprising a first step of exposing through said mask at one exposure intensity, and a second step of exposing without the mask at a different exposure intensity.
However, Margerum discloses a similar method where the step of curing further comprises two-step polymerization process comprising a first step of exposing through said mask at one exposure intensity, and a second step of exposing without the mask at a different exposure intensity (Margerum, Column 5, l.5-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method as disclosed by Li to include a two-step process as disclosed by Margerum. One would have been motivated to do so for the purpose of producing varying sizes of bubbles within the PDLC (Margerum, Column 5, l.5-31).

Regarding Claim 122, Li in view of Margerum and Rankin discloses the method of claim 116, wherein said PDLC is characterized by at least one selected from the group consisting of: 
A morphology in polymer matrix of nano-droplets, micro-droplets, macro-droplets, or polymer network;
	Being manufactured by phase separation methods;
Being manufactured by micro-encapsulation methods (Li, Paragraphs 0037-0047 disclose a morphology in polymer matrix of nano-droplets while Paragraph 0002 also refers to it).

Regarding Claim 126, Li in view of Margerum and Rankin disclose the method of claim 116, further comprising a step of retrofitting said PDLC film into an already existing surface (Li, Paragraphs 0035-0035 disclose the different uses of the PDLC film).

Regarding Claim 127, Li in view of Margerum and Rankin discloses the method of claim 116.
Li fails to disclose a step of enabling the mask to move synchronously to the PDLC film movement during the curing process.
However, Margerum disclose a similar method comprising a step of enabling the mask to move synchronously to the PDLC film movement during the curing process (Margerum, Column 5, l.5-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method as disclosed by Li to have the mask move synchronously with the PDLC film movement as disclosed by Margerum. One would have been motivated to do so for the purpose of producing varying sizes of bubbles within the PDLC (Margerum, Column 5, l.5-31).

Claim 123 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Rankin and Margerum in further view of Suzuki et al (US Publication No.: US 2015/0070628 A1 of record, “Suzuki”).
Regarding Claim 123, Li in view of Rankin and Margerum discloses the method of claim 116.
Li fails to disclose that said step of providing liquid crystal dispersion further comprises a step of introducing a material into said liquid crystal dispersion, said material selected from the group consisting of dichroic organic and metal-organic dye; nematic mixtures, broad-band cholesteric materials, and metal-organic mesogens.
However, Suzuki discloses a similar method where said step of providing liquid crystal dispersion further comprises a step of introducing a material into said liquid crystal dispersion, said material selected from the group consisting of dichroic organic and metal-organic dye; nematic mixtures, broad-band cholesteric materials, and metal-organic mesogens (Suzuki, Paragraph 0071 discloses using broad-band cholesteric materials).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method as disclosed by Li to include using cholesteric broad-band materials as disclosed by Suzuki. One would have been motivated to do so for the purpose of realization of the brightest images (Suzuki, Paragraph 0072).

Claim 124 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Rankin and Margerum in further view of Griswold and Ebisui.
Li in view of Rankin and Margerum discloses the method of claim 116.
Li fails to disclose a step of providing a Multichannel Controller characterized by:
	At least one system manager unit; and
	At least one segment control unit, interconnected to said system controller on one side and interconnected to the segment of said PDLC;
	At least one microcontroller unit, at least one user interface, at least one Ethernet block, and at least one signal generator; further wherein said microcontroller is adapted to calculate and perform the timing to operate said segments.
However, Griswold discloses a similar method further comprising a step of including a Multichannel Controller characterized by:
	At least one system manager unit (Figure 1A, controller 108); and
	At least one segment control unit, interconnected to said system controller on one side and interconnected to the segment of said PDLC (Figure 1A, Relay 1 and 2; Paragraph 0038);
	At least one microcontroller unit, at least one user interface, at least one Ethernet block, and at least one signal generator; said microcontroller is adapted to calculate and perform the timing to operate said segments (Paragraph 0038 discloses a microcontroller unit that calculates and performs the timing to operate the segments; Paragraphs 0098 and 0119 disclose a user interface and Ethernet block).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method as disclosed by Li to include a step of including a multichannel controller as disclosed by Griswold. One would have been motivated to do so for the purpose of being able to implement in the PDLC film in a user-friendly environment (Griswold, Paragraph 0098).
Li also fails to disclose that the controller enables independent control of each segment of said discontinuous coating, further wherein said microcontroller is interconnected with a plurality of patterns on said first transparent flexible film and a continuous pattern on said second transparent flexible film.
However, Ebisui discloses a similar film where the controller enables independent control of each segment of said discontinuous coating (Ebisui, Paragraph 0110 discloses that the sections are independently driven; Figure 1, control unit 50; Paragraph 0138), further wherein said microcontroller is interconnected with a plurality of patterns on said first transparent flexible film and a continuous pattern on said second transparent flexible film (Ebisui, Paragraph 0109 discloses that the first transparent flexible film 36 may be patterned while the second transparent flexible film 32 may be in a sheet shape (continuous pattern)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the film as disclosed by Li to have independent control of each segment as disclosed by Ebisui. One would have been motivated to do so for the purpose of controlling each section to independently exhibit transparent or a scattering property (Ebisui, Paragraph 0110).

Claim 125 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Rankin and Margerum in further view of Doane.
Regarding Claim 125, Li in view of Rankin and Margerum discloses the method of claim 116.
Li fails to disclose a step of coating any of said transparent flexible films, said coating selected from a group consisting of an anti-scratch hard coating, a wet adhesive, and a dry adhesive.
However, Duane discloses a similar method comprising a step of coating any of said transparent flexible films said coating selected from a group consisting of an anti-scratch hard coating, a wet adhesive, and a dry adhesive (Duane, Figures 2a-2b, layer 14; Paragraph 0085).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transparent flexible films as disclosed by Li to include a hard coating as disclosed by Duane. One would have been motivated to do so for the purpose of providing a suitable surface to add the next coating or creating a retrofit film (Duane, Paragraph 0085). 

Claim 128 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Ebisui in further view of Rankin.
Regarding Claim 128, Li in view of Ebisui discloses the PDLC film of claim 109.
Li fails to disclose that the PDLC is characterized by a morphology in polymer matrix of nano-droplets, micro-droplets, macro-droplets, or polymer network.
However, Rankin discloses a similar PDLC film where the PDLC is characterized by a morphology in polymer matrix of nano-droplets, micro-droplets, macro-droplets, or polymer network (Rankin, Paragraphs 0046-0048).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the PDLC film as disclosed by Li to have a particular characteristic as disclosed by Rankin. One would have been motivated to do so for the purpose of using the PDLC film to improve the viewing angle and broadband features of the device (Rankin, Paragraph 0048). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871